DETAILED ACTION
Claims 1-31 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/349,311 filed 6/13/2017 is acknowledged and satisfied in full for all claims barring any rejections under §112(a) herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 18-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmisano et al. (US Pub. 2016/0354683 A1) as additionally, or alternatively, evidenced by Ballesteros (2017)1.
In re Claim 1, Palmisano et al. discloses: a method of fitness testing and training2 (at least at ¶ [0003]-[0007] and [0016]-[0024], wherein a player must take steps in real life in order to traverse a map in a game environment, whereby the game trains and tests the user’s physical and mental capabilities. Wherein a pedometer sensor is used to record the number of steps taken by the user in [0016], and the user must make cognitive decisions at each gameplay node in order to advance the game and earn more coins as in [0033]-[0037]. Wherein the user is not allowed to perform certain cognitive decisions until they complete a physical number of steps as in [0037] and Figure 2 and arrive at a particular node which offers them the ability to make decisions as in [0019], [0021], and [0022]-[0025]. Wherein based on the user’s performance on the cognitive task by selecting an action at a particular node, the score of the user is effected as in [0022] – [0025] and [0037]-[0049]), comprising: 
recording, by a user device and using one or more sensors associated with the user device, first data corresponding to a user performing a physical exercise (at least at ¶ [0016], wherein a user’s mobile device in Figure 1-4 utilizes a pedometer sensor to determine the number of steps taken by the user and utilizes this data as first data to determine if a user reaches a first node of the game in Figure 2 and [0018]); 
preventing in an interface associated with the user device, user access to a cognitive exercise task associated with training cognitive abilities of the user (at least at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot reach a node without performing a particular number of steps required to move their character to the node. Wherein once a user arrives at a particular node in [0037] the node contents is revealed forcing the user to complete a cognitive decision task as to the actions they wish to perform. Wherein completing these cognitive decisions is associated with training a user’s cognitive functioning in working memory, executive functioning, and/or attention);
determining, using the one or more sensors, that the physical exercise is complete (at least at [0018] and [0037], wherein the node contents is revealed once the user walks the required number of steps);
enabling, in the interface based on determining that the physical exercise is complete, the user access to the cognitive exercise task (at least at [0037] and [0019]-[0025], wherein once at the node, the 
recording, via the interface, second data corresponding to the user performing a cognitive exercise corresponding to the cognitive task (at least at [0018]-[0025], wherein actions taken by the user when at a particular node is recorded by the system); and generating, based on the second data, feedback for display via the interface (at least at Figure1-6, wherein the user’s score will be effected based on the decisions made during the cognitive exercise. In one example, it will decrease if the user spends money to buy a sharpshooter).
Additionally, or alternatively3, Ballesteros teaches wherein the kinds of decisions made in Palmisano and other turn based strategy games are considered moderately associated with improving/training cognitive functioning (at least at the Discussion paragraph, wherein users who played the Sims or other decision making video games improved their cognitive performance in some fashion). Thus, it is clear that the cognitive decisions made by Palmisano are associated with training cognitive abilities of the user, as further evidenced by Ballesteros.
In re Claim 2, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 1 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein default parameters of the cognitive exercise task are modified based on the first data (at least at [0018] – [0025] and Figure 2, wherein based on which node location the user travels the different cognitive exercises available to perform are altered, each with their own default parameters. Additionally, the user’s gold is altered based on how many steps the user takes, thereby influencing if the user is able to purchase certain party members and other default parameters associated with the node).
In re Claim 3, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 1 discloses the claimed invention as shown above. Palmisano et al. further discloses: selecting the cognitive exercise from a plurality of cognitive exercise based on the first data
In re Claim 4, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 1 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the physical exercise comprises walking a predetermined number of steps (at least at [0016] – [0025] and Figure 2, wherein the user is required to walk a predetermined number of steps to arrive at a new node).
In re Claim 5, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 1 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the cognitive exercises a test of at least problem solving (at least at [0016] – [0025] and Figure 2, wherein once at a node a user must choose which action to perform in order to maximize their ability to obtain the most gold).
In re Claim 7, Palmisano et al. discloses: a method of fitness testing and training4 (at least at ¶ [0003]-[0007] and [0016]-[0024], wherein a player must take steps in real life in order to traverse a map in a game environment, whereby the game trains and tests the user’s physical and mental capabilities. Wherein a pedometer sensor is used to record the number of steps taken by the user in [0016], and the user must make cognitive decisions at each gameplay node in order to advance the game and earn more coins as in [0033]-[0037]. Wherein the user is not allowed to perform certain cognitive decisions until they complete a physical number of steps as in [0037] and Figure 2 and arrive at a particular node which offers them the ability to make decisions as in [0019], [0021], and [0022]-[0025]. Wherein based on the user’s performance on the cognitive task by selecting an action at a particular node, the score of the user is effected as in [0022] – [0025] and [0037]-[0049]), comprising: 
recording, by a user device, first data corresponding to a user performing a cognitive exercise associated with training cognitive abilities of the user (at least at ¶ [0016]-[0025], wherein at each node the user must make a cognitive decision for an action to perform. For example, they may place miners, buy sharpshooters, buy mules, send their characters to other locations, etc. Wherein completing these cognitive decisions is associated with training a user’s cognitive functioning in working memory, executive functioning, and/or attention); 
preventing in an interface associated with the user device, user access to a physical exercise task (at least at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot perform steps ;
determining, via the interface and based on the first data, that the cognitive exercise is complete (at least at [0018]-[0025], wherein the system registers actions made by the user at a particular node. Wherein the decision to travel to the target node must be made and registered via the interface to unlock the physical exercise task required to travel to the target node);
enabling, in the interface and based on determining that the cognitive exercise is complete, the user access to the physical exercise task (at least at [0018]-[0025], wherein the system registers actions made by the user at a particular node. Wherein the decision to travel to the target node must be made and registered via the interface to unlock the physical exercise task required to travel to the target node); 
recording, using one or more sensors associate with the user device, second data corresponding to the user performing a physical exercise corresponding to the physical exercise task (at least at [0016]-[0025], wherein the system records the user walking via a pedometer when performing the steps required to travel to the target node in Figure 2); and generating, based on the second data, feedback for display via the interface(at least at Figure 2 and ¶ [0018]-[0025], wherein the user’s score increases based on the steps taken and the user’s position changes on the game map).
Additionally, or alternatively5, Ballesteros teaches wherein the kinds of decisions made in Palmisano and other turn based strategy games are considered moderately associated with improving/training cognitive functioning (at least at the Discussion paragraph, wherein users who played the Sims or other decision making video games improved their cognitive performance in some fashion). Thus, it is clear that the cognitive decisions made by Palmisano are associated with training cognitive abilities of the user, as further evidenced by Ballesteros.
In re Claim 8, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 7 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein default parameters of the physical exercise task are modified based at least in part upon the first data (at least at ¶ [0033] – [0037], wherein when the cognitive task involves buying a mule or horse or using hoof points, 
In re Claim 9, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 7 discloses the claimed invention as shown above. Palmisano et al. further discloses: selecting the physical exercise task from a plurality of physical exercise tasks based on the first data (at least at Figure 2, and [0016] – [0025], wherein the number of steps varies based on the user’s selected target node based on their cognitive task decision).
In re Claim 10, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 7 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the physical exercise comprises walking a predetermined number of steps (at least at [0016] – [0025] and Figure 2, wherein the user is required to walk a predetermined number of steps to arrive at a new node).
In re Claim 11, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 7 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the cognitive exercises a test of at least problem solving (at least at [0016] – [0025] and Figure 2, wherein once at a node a user must choose which action to perform in order to maximize their ability to obtain the most gold).
In re Claim 18, Palmisano et al. discloses: a non-transitory computer readable medium comprising instruction that, when executed by one or more processors, cause a fitness testing and training device6 (at least at ¶ [0003]-[0007] and [0016]-[0024], wherein a player must take steps in real life in order to traverse a map in a game environment, whereby the game trains and tests the user’s physical and mental capabilities. Wherein a pedometer sensor is used to record the number of steps taken by the user in [0016], and the user must make cognitive decisions at each gameplay node in order to advance the game and earn more coins as in [0033]-[0037]. Wherein the user is not allowed to perform certain cognitive decisions until they complete a physical number of steps as in [0037] and Figure 2 and arrive at a particular node which offers them the ability to make decisions as in [0019], [0021], and [0022]-[0025].  to: 
prevent, via an interface associated with the fitness testing and training device, access to a cognitive exercise task associated with training cognitive abilities of a user (at least at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot reach a node without performing a particular number of steps required to move their character to the node. Wherein once a user arrives at a particular node in [0037] the node contents is revealed forcing the user to complete a cognitive decision task/exercise as to the actions they wish to perform. Wherein completing these cognitive decisions is associated with training a user’s cognitive functioning in working memory, executive functioning, and/or attention);
record, using one or more sensors associated with the fitness testing and training device, first data corresponding to a user performing a physical exercise (at least at ¶ [0016], wherein a user’s mobile device in Figure 1-4 utilizes a pedometer sensor to determine the number of steps taken by the user and utilizes this data as first data to determine if a user reaches a first node of the game in Figure 2 and [0018]); 
provide, based on the first data and via the interface, feedback on a first performance of the user performing the physical exercise (at least at [0018] and [0037], wherein the node contents is revealed once the user walks the required number of steps. See also MPEP §2111.05);
responsive to receiving an indication that the user completed the physical exercise, provide, via the interface and based on the first data, access to the cognitive exercise task (at least at [0037] and [0019]-[0025], wherein once at the node, the user must make a cognitive decision as to what actions to perform. For example, they may place miners, buy sharpshooters, buy mules, send their characters to other locations, etc.); 
record second data corresponding to the user performing a cognitive exercise corresponding to the cognitive task (at least at [0018]-[0025], wherein actions taken by the user when at a particular node is recorded by the system); and provide, via the interface and based on the second data, feedback for display via the interface(at least at Figure1-6, wherein the user’s score will be effected based on the .
Additionally, or alternatively7, Ballesteros teaches wherein the kinds of decisions made in Palmisano and other turn based strategy games are considered moderately associated with improving/training cognitive functioning (at least at the Discussion paragraph, wherein users who played the Sims or other decision making video games improved their cognitive performance in some fashion). Thus, it is clear that the cognitive decisions made by Palmisano are associated with training cognitive abilities of the user, as further evidenced by Ballesteros.
In re Claim 19, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 18 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein default parameters of the cognitive exercise task are modified based on the first data (at least at [0018] – [0025] and Figure 2, wherein based on which node location the user travels the different cognitive exercises available to perform are altered, each with their own default parameters. Additionally, the user’s gold is altered based on how many steps the user takes, thereby influencing if the user is able to purchase certain party members and other default parameters associated with the node).
In re Claim 20, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 18 discloses the claimed invention as shown above. Palmisano et al. further discloses: selecting the cognitive exercise from a plurality of cognitive exercise based on the first data (at least at [0018] – [0025] and Figure 2, wherein based on which node location the user travels the different cognitive exercises available to perform are altered).
In re Claim 21, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 18 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the physical exercise comprises walking a predetermined number of steps (at least at [0016] – [0025] and Figure 2, wherein the user is required to walk a predetermined number of steps to arrive at a new node).
In re Claim 22, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 18 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the cognitive exercises a test of at least problem solving (at least at [0016] – [0025] and Figure 2, wherein once at a node a user must choose which action to perform in order to maximize their ability to obtain the most gold).
In re Claim 23, Palmisano et al. discloses: a non-transitory computer readable medium comprising instruction that, when executed by one or more processors, cause a fitness testing and training device 8 (at least at ¶ [0003]-[0007] and [0016]-[0024], wherein a player must take steps in real life in order to traverse a map in a game environment, whereby the game trains and tests the user’s physical and mental capabilities. Wherein a pedometer sensor is used to record the number of steps taken by the user in [0016], and the user must make cognitive decisions at each gameplay node in order to advance the game and earn more coins as in [0033]-[0037]. Wherein the user is not allowed to perform certain cognitive decisions until they complete a physical number of steps as in [0037] and Figure 2 and arrive at a particular node which offers them the ability to make decisions as in [0019], [0021], and [0022]-[0025]. Wherein based on the user’s performance on the cognitive task by selecting an action at a particular node, the score of the user is effected as in [0022] – [0025] and [0037]-[0049]), to: 
prevent, via an interface associated with the fitness testing and training device, access to a physical exercise task (at least at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot perform steps to reach a target node without first reaching a node adjacent to the target node and making a cognitive decision at the adjacent node to travel to the target node. See also ¶ [0037]);
record first data corresponding to a user performing a cognitive exercise associated with training cognitive abilities of a user (at least at ¶ [0016]-[0025], wherein at each node the user must made a decision for an action to perform. For example, they may place miners, buy sharpshooters, buy mules, send their characters to other locations, etc. Wherein completing these cognitive decisions is associated with training a user’s cognitive functioning in working memory, executive functioning, and/or attention); 
provide, based on the first data and via the interface, feedback on a first performance of the user performing the cognitive exercise (at least at [0018]-[0025], wherein the system registers actions made by the user at a particular node. Wherein the decision to travel to the target node must be made and 
responsive to receiving an indication that the user completed the cognitive exercise, provide, via the interface and based on the first data, the access to the physical exercise task (at least at [0018]-[0025], wherein the system registers actions made by the user at a particular node. Wherein the decision to travel to the target node must be made and registered via the interface to unlock the physical exercise task required to travel to the target node); 
display, via the interface, and indication of the physical exercise task (at least at Figure 2, wherein the number of steps is displayed. See also MPEP §2111.05 wherein this limitation fails to receive patentable weight);
record, using one or more sensors associate with the fitness testing and training device, second data corresponding to the user performing a physical exercise corresponding to the physical exercise task (at least at [0016]-[0025], wherein the system records the user walking via a pedometer when performing the steps required to travel to the target node in Figure 2);and provide, via the interface and based on the second data, feedback on a second performance of the user performing the exercise (at least at Figure 2 and ¶ [0018]-[0025], wherein the user’s score increases based on the steps taken and the user’s position changes on the game map).
Additionally, or alternatively9, Ballesteros teaches wherein the kinds of decisions made in Palmisano and other turn based strategy games are considered moderately associated with improving/training cognitive functioning (at least at the Discussion paragraph, wherein users who played the Sims or other decision making video games improved their cognitive performance in some fashion). Thus, it is clear that the cognitive decisions made by Palmisano are associated with training cognitive abilities of the user, as further evidenced by Ballesteros.
In re Claim 24, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 23 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein default parameters of the physical exercise task are modified based at least in part upon the first data (at least at 
In re Claim 25, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 23 discloses the claimed invention as shown above. Palmisano et al. further discloses: selecting the physical exercise task from a plurality of physical exercise tasks based on the first data (at least at Figure 2, and [0016] – [0025], wherein the number of steps varies based on the user’s selected target node based on their cognitive task decision).
In re Claim 26, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 23 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the physical exercise comprises walking a predetermined number of steps (at least at [0016] – [0025] and Figure 2, wherein the user is required to walk a predetermined number of steps to arrive at a new node).
In re Claim 27, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 23 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the cognitive exercises a test of at least problem solving (at least at [0016] – [0025] and Figure 2, wherein once at a node a user must choose which action to perform in order to maximize their ability to obtain the most gold).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 1 and 7, respectively.
In re Claim 6, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 1 discloses the claimed invention as shown above. Palmisano et al. does not explicitly disclose the use of a multiple axis accelerometer. However, it is now admitted prior art that the concept and advantages of utilizing a multiple axis accelerometer to evaluate a user’s physical exercise performance were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Palmisano et al. by incorporating a multiple axis accelerometer to determine a user’s physical exercise performance to obtain the predictable result of utilizing another capable sensor to track the user’s exercise performance. 
In re Claim 12, Palmisano et al. and additionally or alternatively Ballesteros, as applied to claim 7 discloses the claimed invention as shown above. Palmisano et al. does not explicitly disclose the use of a multiple axis accelerometer. However, it is now admitted prior art that the concept and advantages of utilizing a multiple axis accelerometer to evaluate a user’s physical exercise performance were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Palmisano et al. by incorporating a multiple axis accelerometer to determine a user’s physical exercise performance to obtain the predictable result of utilizing another capable sensor to track the user’s exercise performance. 
Claims 13-17 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano et al. in view of Bacon et al. (US Pub. 2015/0080131 A1) and additionally or alternatively Ballesteros.
In re Claim 13, Palmisano et al. discloses: a method of fitness testing and training10 (at least at ¶ [0003]-[0007] and [0016]-[0024], wherein a player must take steps in real life in order to traverse a map in , comprising: 
preventing, in an interface associated with a user device, access to a physical exercise task and a cognitive exercise task (at least wherein access to a physical exercise task is prevented at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot perform steps to reach a target node without first reaching a node adjacent to the target node and making a cognitive decision at the adjacent node to travel to the target node. See also ¶ [0037]. Also, where access to a cognitive exercise task is prevented at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot reach a node without performing a particular number of steps required to move their character to the node. Wherein once a user arrives at a particular node in [0037] the node contents is revealed forcing the user to complete a cognitive decision task as to the actions they wish to perform)
recording, by a user device and using one or more sensors associated with the user device, first data corresponding to a user performing one or more physical exercises (at least at ¶ [0016], wherein a user’s mobile device in Figure 1-4 utilizes a pedometer sensor to determine the number of steps taken by the user and utilizes this data as first data to determine if a user reaches a first node of the game in Figure 2 and [0018]); 
recording, via the interface, second data corresponding to the user performing a cognitive exercise associated with training cognitive abilities of the user (at least at [0018]-[0025], wherein cognitive decision actions taken by the user when at a particular node is recorded by the system. Wherein completing these cognitive decisions is associated with training a user’s cognitive functioning in working memory, executive functioning, and/or attention); 
determining, by the user device and based on the first data, a physical performance of the user performing the one or more physical exercises (at least at [0018] and [0037], wherein the node contents is revealed once the user walks the required number of steps. Wherein the number of steps taken by the user is tracked by the system);
determining, by the user device and based on the second data, a cognitive performance of the user performing of the one or more cognitive exercises (at least at [0018]-[0025], wherein the user’s cognitive decisions influence the user’s total amount of gold, party members, and other resources);
calculating, based on the physical performance of the user and the cognitive performance of the user, a composite physical-cognitive score of the user performing the one or more physical and the one or more cognitive exercises (at least at [0018]-[0037], wherein the sum total of the user’s physical steps and cognitive decisions all contribute to the amount of gold the user possesses, which is indicative of both the user’s physical and cognitive performance); […];
 Palmisano et al. is arguably silent on, but Bacon et al. teaches: [a videogame system, which performs the steps of ] comparing the composite [] score of the user with similarly determined overall scores of other users in at least one of a leaderboard setting; and providing, based on the comparing and via the interface, a number of rewards to the user (at least at ¶ [0031], wherein the user’s overall score is used to rank the user on a leaderboard and the user is given in game rewards based on their position within the leaderboard).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Palmisano et al. to compare the user’s final score with other user’s in a leaderboard format and reward the user based on their performance, as taught by Bacon et al., for the purpose of encouraging the user to improve their performance through competitive pressure for the benefit of motivating the user to increase their the physical and cognitive skills.
Additionally, or alternatively11, Ballesteros teaches wherein the kinds of decisions made in Palmisano and other turn based strategy games are considered moderately associated with Palmisano are associated with training cognitive abilities of the user, as further evidenced by Ballesteros.
In re Claim 14, the previous combination of Palmisano et al., Bacon et al. and additionally or alternatively Ballesteros, as applied to claim 13 discloses the claimed invention as shown above. Palmisano et al. is arguably silent on, but Bacon et al. teaches: transmitting, by the user device and to a server, the composite [] score of the user (at least at ¶ [0031], and Figure 1, wherein the score is sent to a local server for scoring purposes).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Palmisano et al. to send the final score to a server for comparison to others, as taught by Bacon et al., for the purpose of encouraging the user to improve their performance through competitive pressure for the benefit of motivating the user to increase their the physical and cognitive skills.
In re Claim 15, the previous combination of Palmisano et al., Bacon et al. and additionally or alternatively Ballesteros, as applied to claim 13 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the physical exercise comprises walking a predetermined number of steps (at least at [0016] – [0025] and Figure 2, wherein the user is required to walk a predetermined number of steps to arrive at a new node).
In re Claim 16, the previous combination of Palmisano et al., Bacon et al. and additionally or alternatively Ballesteros, as applied to claim 13 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the cognitive exercises a test of at least problem solving (at least at [0016] – [0025] and Figure 2, wherein once at a node a user must choose which action to perform in order to maximize their ability to obtain the most gold).
In re Claim 17, the previous combination of Palmisano et al., Bacon et al., and additionally or alternatively Ballesteros, as applied to claim 13 discloses the claimed invention as shown above. Palmisano et al. does not explicitly disclose the use of a multiple axis accelerometer. However, it is now admitted prior art that the concept and advantages of utilizing a multiple axis accelerometer to evaluate a Palmisano et al. by incorporating a multiple axis accelerometer to determine a user’s physical exercise performance to obtain the predictable result of utilizing another capable sensor to track the user’s exercise performance. 
In re Claim 28, Palmisano et al. discloses: a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, cause a fitness testing and training device12 (at least at ¶ [0003]-[0007] and [0016]-[0024], wherein a player must take steps in real life in order to traverse a map in a game environment, whereby the game trains and tests the user’s physical and mental capabilities. Wherein a pedometer sensor is used to record the number of steps taken by the user in [0016], and the user must make cognitive decisions at each gameplay node in order to advance the game and earn more coins as in [0033]-[0037]. Wherein the user is not allowed to perform certain cognitive decisions until they complete a physical number of steps as in [0037] and Figure 2 and arrive at a particular node which offers them the ability to make decisions as in [0019], [0021], and [0022]-[0025]. Wherein based on the user’s performance on the cognitive task by selecting an action at a particular node, the score of the user is effected as in [0022] – [0025] and [0037]-[0049]) to: 
prevent, in an interface of the fitness testing and training device, access to a physical exercise task and a cognitive exercise task (at least wherein access to a physical exercise task is prevented at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot perform steps to reach a target node without first reaching a node adjacent to the target node and making a cognitive decision at the adjacent node to travel to the target node. See also ¶ [0037]. Also, where access to a cognitive exercise task is prevented at ¶ [0018] and Figure 2 and [0019]-[0025] and [0037], wherein a user cannot reach a node without performing a particular number of steps required to move their character to the node. Wherein once a user arrives at a particular node in [0037] the node contents is revealed forcing the user to complete a cognitive decision task as to the actions they wish to perform)
record, using one or more sensors associated with the fitness testing and training device, data corresponding to a user performing one or more physical exercises and one or more cognitive exercises (at least at ¶ [0016], wherein a user’s mobile device in Figure 1-4 utilizes a pedometer sensor to determine the number of steps taken by the user and utilizes this data as first data to determine if a user reaches a first node of the game in Figure 2 and [0018]. See also [0018]-[0025], wherein actions taken by the user when at a particular node is recorded by the system); 
determining, based on the data, a physical performance of the user performing the one or more physical exercises (at least at [0018] and [0037], wherein the node contents is revealed once the user walks the required number of steps. Wherein the number of steps taken by the user is tracked by the system);
determining, based on the data, a cognitive performance of the user performing of the one or more cognitive exercises associated with training cognitive abilities of a user (at least at [0018]-[0025], wherein the user’s cognitive decisions influence the user’s total amount of gold, party members, and other resources. Wherein completing these cognitive decisions is associated with training a user’s cognitive functioning in working memory, executive functioning, and/or attention);
calculate, based on the physical performance of the user and the cognitive performance of the user, a composite physical-cognitive score of the user performing the one or more physical and the one or more cognitive exercises (at least at [0018]-[0037], wherein the sum total of the user’s physical steps and cognitive decisions all contribute to the amount of gold the user possesses, which is indicative of both the user’s physical and cognitive performance); […];
 Palmisano et al. is arguably silent on, but Bacon et al. teaches: [a videogame system, which performs the steps of ] and providing, based on the comparing and via the interface, a number of rewards to the user (at least at ¶ [0031], wherein the user’s overall score is used to rank the user on a leaderboard and the user is given in game rewards based on their position within the leaderboard).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Palmisano et al. to compare the user’s final score with other user’s in a leaderboard format and reward the user based on their performance, as taught by Bacon et al., for the purpose of encouraging the user to improve their 
Additionally, or alternatively13, Ballesteros teaches wherein the kinds of decisions made in Palmisano and other turn based strategy games are considered moderately associated with improving/training cognitive functioning (at least at the Discussion paragraph, wherein users who played the Sims or other decision making video games improved their cognitive performance in some fashion). Thus, it is clear that the cognitive decisions made by Palmisano are associated with training cognitive abilities of the user, as further evidenced by Ballesteros.
In re Claim 29, the previous combination of Palmisano et al., Bacon et al. and additionally or alternatively Ballesteros, as applied to claim 13 discloses the claimed invention as shown above. Palmisano et al. is arguably silent on, but Bacon et al. teaches: [a videogame system, which performs the steps of ] comparing the composite [] score of the user with similarly determined overall scores of other users in at least one of a leaderboard setting; and providing, based on the comparing and via the interface, a number of rewards to the user (at least at ¶ [0031], wherein the user’s overall score is used to rank the user on a leaderboard and the user is given in game rewards based on their position within the leaderboard).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Palmisano et al. to compare the user’s final score with other user’s in a leaderboard format and reward the user based on their performance, as taught by Bacon et al., for the purpose of encouraging the user to improve their performance through competitive pressure for the benefit of motivating the user to increase their the physical and cognitive skills.
In re Claim 30, the previous combination of Palmisano et al., Bacon et al. and additionally or alternatively Ballesteros, as applied to claim 28 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the physical exercise comprises walking a predetermined number of steps (at least at [0016] – [0025] and Figure 2, wherein the user is required to walk a predetermined number of steps to arrive at a new node).
In re Claim 31, the previous combination of Palmisano et al., Bacon et al. and additionally or alternatively Ballesteros, as applied to claim 28 discloses the claimed invention as shown above. Palmisano et al. further discloses: wherein the cognitive exercises a test of at least problem solving (at least at [0016] – [0025] and Figure 2, wherein once at a node a user must choose which action to perform in order to maximize their ability to obtain the most gold).
Conclusion
This is a continuation of applicant's earlier Application No. 15/619,613.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ballesteros, S., Mayas, J., Prieto, A., Ruiz-Marquez, E., Toril, P., & Reales, J. M. (2017). Effects of Video Game Training on Measures of Selective Attention and Working Memory in Older Adults: Results from a Randomized Controlled Trial. Frontiers in aging neuroscience, 9, 354. https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5671951/ 
        2 This limitation may not be given patentable weight under MPEP §2111.02
        3 This reference is provided in the context of MPEP §2131.01(III). Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.
        4 This limitation may not be given patentable weight under MPEP §2111.02
        5 This reference is provided in the context of MPEP §2131.01(III). Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.
        6 This limitation may not be given patentable weight under MPEP §2111.02
        7 This reference is provided in the context of MPEP §2131.01(III). Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.
        8 This limitation may not be given patentable weight under MPEP §2111.02
        9 This reference is provided in the context of MPEP §2131.01(III). Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.
        10 This limitation may not be given patentable weight under MPEP §2111.02
        11 This reference is provided in the context of MPEP §2131.01(III). Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.
        12 This limitation may not be given patentable weight under MPEP §2111.02
        13 This reference is provided in the context of MPEP §2131.01(III). Also note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124.